Citation Nr: 0832871	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  05-19 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1963 to April 
1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the claims.  

The Board remanded the claims to the RO via the Appeals 
Management Center (AMC) in Washington, DC in January 2008 for 
additional development.  


FINDINGS OF FACT

1.  Bilateral hearing loss was not present in service and was 
first demonstrated many years after discharge, and is not 
related to service or to an incident of service origin.  

2.  Tinnitus loss was not present in service and was first 
demonstrated many years after discharge, and is not related 
to service or to an incident of service origin.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have 
not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2007).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2007).  

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz (Hz) is 40 decibels (db) or 
greater; or the auditory thresholds for at least three of 
these frequencies are 26 db or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Competent medical 
evidence is evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See 38 C.F.R. § 
3.159(a)(1) (2007).

The veteran contends that he has hearing loss and tinnitus as 
a result of active service.  He asserts that he did not have 
either condition prior to service and that he served on an 
Honor Guard (Saluting Battery), which required him to perform 
salutes with a 75mm cannon at funerals, holidays, special 
events, homecoming of soldiers, and events with foreign 
dignitaries.  The veteran indicates that the firing of these 
cannons resulted in his hearing loss and tinnitus.  While he 
acknowledges that the VA examiner found both conditions were 
unrelated to service, he is sure they are related to service.  
The veteran also acknowledges that a private physician found 
that his hearing loss was due to sinus congestion, but 
indicates that he strongly disagrees and should be afforded 
the benefit of the doubt.  See VA Form 21-526 received 
February 2004; VA Form 21-4138 received February 2004; 
January 2005 notice of disagreement (NOD); June 2005 VA Form 
9.  

The veteran's service treatment records are devoid of 
reference to complaint of, or treatment for, either hearing 
loss or tinnitus.  In November 1965, the hearing portion of 
veteran's "PULHES" profile was recorded as 1.  See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992) (observing that the 
"PULHES" profile reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service)).  See Physical Profile 
Report.  

At the time of his discharge from service, the veteran denied 
ear, nose or throat trouble and running ears, audiological 
evaluation did not reveal that the veteran had hearing loss 
per VA standards, there were no complaints relative to 
hearing loss or tinnitus, and clinical evaluation of the 
veteran's ears and drums was normal.  See March 1966 reports 
of medical history and examination.  An April 1966 statement 
indicates there was no change in the veteran's medical 
condition since his March 1966 examination.  See medical 
statement upon separation.  

The post-service medical evidence of record reveals that the 
veteran was seen in February 1994 with subjective complaints 
of his ears being blocked with loss of hearing and sight 
tinnitus following an airplane trip.  Objective evidence 
demonstrated that both tympanic membranes were immobile and 
that the veteran had nasal congestion.  In April 1997, the 
veteran was seen with complaint of ear pain for the last 
couple of months, as well as a head cold, but sudden increase 
in noise the other day, which corrected back to the current 
status.  Examination revealed a normal canal and tympanic 
membrane except immobile and medial entorhinal area (MEA) 
reveals flat line, right side was normal.  In July 1997, the 
pain in the left ear described in April was essentially 
resolved, but was noted to have left him with a sense of 
fluttering and bubbling that continued throughout most of the 
day.  An ear nose and throat (ENT) examination revealed 
grayish mucoid drainage; the tympanic membrane was 
essentially immobile with a fluid level that appeared clean.  
MEA was not producible on the left side, but flat line right 
side.  In August 1997, the veteran's tinnitus was noted to 
have resolved.  In December 1997, it was noted that despite 
taking decongestants, the veteran still had ringing in his 
ears, which tend to block up at night causing him to awake 
congested three to four times a night.  See records from Dr. 
S.R. Smith.

In December 1997, Dr. Smith reported that the veteran had 
been seen for complaint of tinnitus, especially in the left 
ear.  It was noted that the veteran had no history of ear 
trauma or prolonged noise exposure except in the military 
years ago.  Examination of the ear canals showed they were 
free of inflammation, lesions or wax accumulation.  The 
tympanae were intact with absence of inflammation or 
effusion.  Normal landmarks were present; audiotympanometry 
revealed hypercompliance and moderate negative pressure in 
both ears, as well as mild to severe mixed, mostly 
sensorineural, hearing loss in both ears.  In pertinent part, 
the assessment made was hearing loss as described.  The 
examiner also reported evidence of long standing Eustachian 
tube dysfunction.  

Records from Ear, Nose, Throat - Head and Neck Surgery of 
Huntsville, P.C. shows that in December 1997, the veteran had 
complaints of hearing loss and ringing, as well as nose and 
sinus congestion and drainage, throat and neck pain/soreness, 
and headache, sneezing and cough.  He was seen that same 
month and in January 1998 with ringing in his left ear, which 
was associated with sinusitis.  

The veteran had a VA compensation and pension (C&P) audio 
examination in November 2004, at which time his claims folder 
was available and reviewed.  The examiner noted that a 
hearing examination conducted in 1997 at a private ear, nose 
and throat clinic indicated a bilateral mixed hearing loss; 
an enlistment examination dated April 1963 indicated 
bilateral hearing was within normal limits; and an ETS 
examination dated March 1966 indicates bilateral hearing 
within normal limits.  

The veteran reported that he was in the Presidential Honor 
Guard in Virginia as part of the saluting battery.  He 
indicated that his hearing had been decreasing progressively 
for many years since the early 1970s and that the ringing in 
his ears started soon after that.  The veteran reported that 
he was around cannons and artillery for approximately two 
years without ear protection.  Outside of the military, the 
veteran had been employed at a supermarket, a convenience 
store, and as a pawn broker.  There was no other history of 
noise exposure indicated.  

The veteran's chief complaint was not hearing speakers and 
the loud ringing in his ears.  The situation of greatest 
difficulty was being in the presence of background noise.  He 
complained of constant bilateral tinnitus that is extremely 
loud.  On a scale of one to five, with one being mild and 
five being severe, the veteran rated the tinnitus as a five 
and described it as a ringing sound.  He felt his 
concentration was affected at times.  

On authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
15
70
70
LEFT
20
15
15
55
80

Speech audiometry revealed speech recognition ability of 92 
percent in both ears.  Type A tympanograms were obtained 
bilaterally, which indicated normal middle ear function.  
Inner test reliability was considered good.  

The examiner reported that the test results indicated a mild 
to severe sensorineural hearing loss for the right ear and a 
moderate to severe high frequency sensorineural hearing loss 
for the left ear.  The examiner indicated that based on the 
fact that the veteran's enlistment and separation 
examinations in 1963 and 1966 indicated hearing was within 
normal limits bilaterally, it was not as least as likely as 
not that the veteran's hearing loss was related to military 
service.  It was also felt that it was not as least as likely 
as not that the tinnitus was related to service.  
VA treatment records dated between April 2003 and December 
2003 reveal that the veteran has been seen with complaints of 
tinnitus and hearing loss.  See e.g., September 2003 primary 
care new patient note; September 2003 primary care practice 
group note; November 2003 primary care note.  A November 2003 
otolaryngology clinic note reveals that the veteran was 
referred from his primary care doctor for hearing loss and 
subjective tinnitus, as well as allergic rhinitis.  The 
veteran reported that he noted hearing loss approximately 
five years prior, not worse in one ear more than the other, 
with associated tinnitus.  He indicated that his hearing had 
gradually worsened and that he wished to be re-evaluated for 
hearing aids.  Otoscopic examination revealed cerumen 
impaction both sides that were removed without difficulty; 
the tympanic membranes were visualized and found to be 
intact.  In pertinent part, the assessment made was tinnitus 
and hearing loss.  The veteran was scheduled to Audiology for 
an audiogram to evaluate for hearing aids.  A December 2003 
audiology consult note indicates that the veteran had 
bilateral sensorineural hearing loss and that hearing aids 
were recommended, but that the veteran was not eligible for 
hearing aids through the VA.  There is no evidence that the 
veteran received VA treatment from either the VA Medical 
Center in Hunstville or Birmingham prior to 2003.  

An addendum to the November 2004 VA C&P audio examination was 
requested by the RO and provided in June 2008.  The RO 
requested this examination following receipt of the VA 
treatment records discussed above, in particular the results 
of the 2003 hearing test conducted at VA.  The examiner 
reported that as the veteran's hearing was within normal 
limits upon his discharge from service, it was still her 
opinion that his hearing loss is not as least as likely as 
not related to military noise exposure.  As his tinnitus was 
reported to have begun after discharge, it was still her 
opinion that his tinnitus is less likely as not related to 
military noise exposure.  

The evidence of record does not support the veteran's claim 
for service connection for hearing loss.  As an initial 
matter, the veteran's service treatment records are devoid of 
reference to complaint of, or treatment for, hearing loss and 
tinnitus.  As such, there is no evidence that either 
condition was chronic during service.  Moreover, the earliest 
post-service medical evidence of record related to complaints 
of hearing loss and tinnitus is dated February 1994, more 
than twenty five years after his separation from service.  
This large span of time does not support a finding that the 
veteran has had continuity of symptomatology since service.  
Lastly, there is no evidence establishing a link between 
hearing loss and tinnitus and active service.  In the absence 
of evidence establishing an etiological relationship between 
these conditions and service, service connection is not 
warranted and the claims must be denied.  See 38 C.F.R. 
§ 3.303 (2007).  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the December 2004 rating decision 
that is the subject of this appeal, the veteran was advised 
of the evidence necessary to substantiate a claim for service 
connection and of his and VA's respective duties in obtaining 
evidence.  See April 2004 letter.  Accordingly, the duty to 
notify has been fulfilled concerning these claims.  The 
veteran was also provided notice of the appropriate 
disability rating and effective date of any grant of service 
connection, as required by Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  See March 2006 letter.  The claims were 
readjudicated in a July 2008 supplemental statement of the 
case.
VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the veteran's service, private and VA treatment 
records have been associated with the claims folder and he 
was afforded a VA examination in connection with the claims.  
The record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for hearing loss is denied.  

Service connection for tinnitus is denied.  


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


